—In a matrimonial action in which the parties were divorced by a judgment dated October 18, 1988, the plaintiff appeals, as limited by her brief, from stated portions of an order of the Supreme Court, Nassau County (Yachnin, J.), entered May 22, 1995, which, after a hearing, inter alia, awarded her only $1,038 for summer camp expenses and $350 for attorney’s fees.
Ordered that order is affirmed insofar as appealed from, with costs.
The parties entered into a separation agreement in 1985, which, inter alia, granted the parties joint custody of their two children and required that they share equally the expenses for the children’s summer camp. The hearing court found that the plaintiff failed to adhere to the separation agreement by failing to consult with the defendant about her selection of summer camps for the years 1988 through 1994. Accordingly, the court correctly concluded that the plaintiff was not entitled to collect 50% of summer camp expenses from the defendant, as provided by the separation agreement, for the years 1988 through 1994 (see, Matter of Levenson v Levenson, 166 AD2d 592).
Moreover, the record supports the court’s determination that *718the defendant’s monthly payments to the plaintiff satisfied his child support obligations for January, February, and March of 1988.
The court’s award of counsel fees was within its discretion and in accordance with the parties’ separation agreement (see, Matter of Vitole, 215 AD 2d 765).
Bracken, J. P., Miller, Copertino and Krausman, JJ., concur.